Citation Nr: 0619515	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for dyspepsia (claimed 
as a gastrointestinal disability) to include as secondary to 
a spine disorder and arthritis.

3.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for residuals of 
an infected spine.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1942 to December 1945.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision that denied several issues.  In a June 
2004 substantive appeal, the veteran specifically limited his 
appeal to the issues listed on the title page of this 
decision.  In September 2004, he testified at a hearing 
before a Decision Review Officer (DRO).  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

At the September 2004 DRO hearing, the veteran testified that 
he had received private chiropractic treatment for his back.  
The RO has not taken any steps to obtain these records.  
Since the records may contain information relevant to the 
claims, they should be obtained.  The veteran has also been 
receiving VA medical treatment.  The record does not include 
any treatment records since January 2005.  VA medical records 
are considered part of the record on appeal as they are 
within VA's constructive possession, and must be considered 
in deciding the appellant's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Regarding the claim seeking service connection for a spine 
disability, in Kent v. Nicholson. No. 04-181 (U.S. Vet. App. 
March 31, 2006) the U.S. Court of Appeals for Veterans Claims 
(Court) held that in a claim to reopen a previously finally 
denied claim VA must provide the claimant notice regarding 
the meaning of new and material evidence (to include with 
some specificity of what would be new and material evidence).  
Here, the veteran has not been provided such notice.  

The veteran's claim seeking service connection for a 
gastrointestinal disorder is based, in part, on a theory that 
it is secondary to either arthritis or spine disability.  
Inasmuch as any claim of secondary service connection is 
legally insufficient if the primary disability to which a 
relationship is claimed is not, itself, service-connected, a 
decision in the matter of service connection for dyspepsia 
must be deferred pending resolution of the two further 
issues.   

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that the notice requirements of 
the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include regarding degree of disability and 
effective date of disability).  Here, the veteran has not 
been provided notice regarding the rating for back and 
gastrointestinal disorders, or effective dates of awards.  
Since the case is being remanded anyway, there is an 
opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim seeking 
service connection for a spine 
disability, the RO should provide the 
veteran notice regarding the meaning of 
new and material evidence, to include 
(with some degree of specificity) an 
explanation of what type of evidence 
would be considered new and material.  
The RO should further provide the veteran 
notice regarding the rating of the 
disabilities at issue and the effective 
dates of awards in accordance with the 
Court's guidance in Dingess/Hartman, 
supra.

2.  With his assistance (i.e., by 
furnishing any necessary authorization 
forms or any additional information 
needed) the RO should obtain complete 
records of private chiropractic treatment 
the veteran received for his back.  The 
RO should also secure for the record 
copies of records of all VA treatment the 
veteran has received since January 2005.

3.  The RO should then review the record 
and readjudicate the claims.  If any 
continues to be denied, the veteran and 
his representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


